Citation Nr: 1758677	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-43 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent disabling for service-connected degenerative disc disease and strain of the cervical spine. 

2.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and anxiety. 

3.  Entitlement to service connection for right elbow condition. 

4.  Entitlement to service connection for left elbow condition. 

5.  Entitlement to service connection for concussion.

6.  Entitlement to service connection for right knee condition. 

7.  Entitlement to service connection for gout.

8.  Entitlement to service connection for hypertension. 

9.  Entitlement to service connection for left knee injury. 

10.  Entitlement to service connection for left hand and finger injury. 

11.  Entitlement to service connection for left ankle injury. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his fiancé


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 


INTRODUCTION

The Veteran served in the Air National Guard from March 1992 to April 1993 and had active duty service in the Army from May 1993 to April 1998. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in June and July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In June 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.
The Board notes that additional evidence was added to the file after the issuance of the September 2014 supplemental statements of the case (SSOCs).  As discussed further below, the Board finds that additional development is required and, thus, the Agency of Original Jurisdiction (AOJ) will have the opportunity to consider the additional evidence upon readjudication of the Veteran's claims.

Finally, the Veteran has expressly filed claims of service connection for PTSD and anxiety.  However, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board finds that it is appropriate to characterize his claim broadly as one of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.       § 5103A; 38 C.F.R. § 3.159.

First the Board finds that additional treatment records must be obtained.  In this regard, the Veteran reported at his hearing that he was hospitalized several times for his various conditions during his service.  The Board finds that remand is warranted to obtain these inpatient records and associate them with the claims file.

With respect to the Veteran's claim for a higher rating for his cervical spine condition, the Board finds that an additional VA examination and opinion is warranted.  The Court has held that, where the record does not adequately reveal the current state of a claimant's disability, fulfillment of the statutory duty to assist required a contemporaneous examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).

The Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination to ascertain the current nature and severity of his service-connected degenerative disc disease and strain of the cervical spine.  In this regard, the Board notes that the Veteran's most recent VA examination was performed in November 2017, however the Board finds such exam inadequate.  During the November 2017 examination, the examiner failed to mention that the Veteran frequently requires a walker or wheelchair, which the Veteran testified to at his Board hearing.  In addition, the Board notes that the Veteran's treatment records reflect the Veteran's reports of diffuse numbness and tingling, but the November examiner failed to mention or note any radiculopathy symptoms.  Therefore the Board finds that the November 2017 examination may not accurately reflect the Veteran's current condition.  The examination prior to the November 2017 exam was conducted in April 2012, and the Veteran has indicated that his condition has progressively gotten worse.  Given that the most recent exam has been found inadequate and the evidence indicates possible worsening of the Veteran's disability since the 2012 examination, the Board finds that a remand is necessary in order to schedule him for a new examination in order to assess the current nature and severity of his service-connected degenerative disc disease and strain of the cervical spine.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

With respect to the Veteran's claims for PTSD, anxiety, right and left knee conditions, gout, left and right elbow conditions, concussion, and left ankle condition, the Board notes that no VA examinations have been conducted.  The Veteran has alleged various in service injuries to include a fall from a repelling wall and a parachute jump malfunction which he contends are the underlying causes of his conditions.  A review of the Veteran's treatment records reflects diagnoses and treatment for complaints associated with the alleged disabilities.  Therefore the low threshold for determining when VA must provide an examination is met.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that, in light of the Veteran's various diagnoses, symptoms, and statements with respect to in-service injuries, VA examinations that consider such allegations are warranted.

Furthermore, with regard to the Veteran's psychiatric claims and his concussion claim, the Board notes that the Veteran underwent a psychological evaluation in July 2010.  The examiner provided no etiological opinions as to the Veteran's diagnosed psychiatric disorders, but did note that the Veteran suffered from concussions as a child prior to his entry into the military.  However, the examiner provided no further explanation as to whether any injuries that the Veteran alleged occurred in service aggravated his concussion condition or if such were related to his psychiatric conditions.  Therefore on remand, a clarification opinion should be obtained. 

With respect to the Veteran's claim for service connection for left hand and finger injury, the Board notes that the Veteran underwent an examination in April 2010.  The examiner opined that the Veteran's condition was less likely than not caused by or a result of his service.  The examiner noted that the Veteran began to experience pain in his hands after repeated use while in the service and that he reported smashing his hand while working on a vehicle prior to his deployment to Bosnia.  The examiner provided the rationale for his opinion that the Veteran had injuries to his hands prior to service but that there was no documentation of treatment for his hand during service.  The examiner noted X-rays showed moderate degenerative joint space narrowing and osteophytosis at the fourth PIP.  The Board finds this opinion inadequate as the examiner indicated that the Veteran's hand condition may have preexisted service, but did not discuss if the Veteran's in-service repetitive use or injury could have aggravated his condition.  Therefore, a remand in order to obtain an addendum opinion is necessary.

Finally, with respect to the Veteran's claim for hypertension, the Board notes that the Veteran underwent an examination in June 2010.  The examiner opined that the Veteran's hypertension was less likely than not caused by or a result of his active duty service.  The examiner provided the rationale that the "Veteran's lifestyle was such that could lead to hypertension, including heavy alcohol intake, smoker, significant sodium intake," and that while the Veteran's high blood pressure was documented while he was in the service the examiner opined that such "may have been a normal physiological response to pain," and that the Veteran was not diagnosed with hypertension in service.  The Board finds that the examiner's rationale inadequate as it is hypothetical.  The examiner states that the Veteran's lifestyle could lead to hypertension and that his in service blood pressure may have been related to pain, such qualifiers lead the Board to find the opinion inadequate.  On remand, a new VA examination should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding treatment records relevant to his claims and provide any necessary authorization forms for private treatment records.  After receiving any necessary authorization forms, the AOJ should obtain all identified records.  Specifically the AOJ is requested to obtain any records of the Veteran's in-service hospitalizations.

All reasonable attempts should be made to obtain any identified records and noted in the claims file, to include following the procedures set forth in 38 C.F.R. § 3.159.  For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  For federal records, if such cannot be obtained, issue a formal determination that such records do not exist and that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile and allowed the opportunity to provide such records.
2.  The Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected degenerative disc disease and strain of the cervical spine.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

Following an interview with the Veteran, a review of the evidence of record, and a physical examination, the examiner should address the following:

(A)  The examiner should indicate the nature and severity of all manifestations of the disorder.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right rotation.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible. 

If range of motion is not possible, the examiner should indicate whether the Veteran has favorable ankylosis of the entire cervical spine; or unfavorable of the entire cervical spine, or favorable or unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine.  

(B)  The examiner should also specifically address whether such disabilities results in intervertebral disc syndrome with incapacitating episodes and, if so, the frequency and severity of such episodes.

(C)  The examiner should identify any indications or symptoms of radiculopathy resulting from the Veteran's cervical spine condition. 

All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above development and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of his acquired psychiatric disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  After reviewing the record, interviewing the Veteran, and conducting a mental status examination, the examiner should address the following inquiries. 

The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders criteria. 

The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of an in-service stressor. 

If no diagnosis of PTSD is found, the examiner must reconcile such with the diagnosis of PTSD found in the evidence of record. 

For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such disorder is related to the Veteran's military service, to include his alleged in-service injuries and his claimed concussion condition.

In offering any opinion, the examiner must consider the Veteran's lay statements regarding his experiences in military service.  The rationale for any opinion offered must be provided. 

4.  After all outstanding records have been associated with the record, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his right and left knee conditions.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  Any evaluations, studies, and tests deemed necessary by the examiner should be conducted. 
The examiner must identify any diagnosis or condition associated with the Veteran's right and left knee conditions. 

The examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's conditions are related to his military service, to include his alleged in-service injuries of falling from a repelling wall and a parachute malfunction.  

The examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record. 

5.  After all outstanding records have been associated with the record, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his left and right elbow conditions.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  Any evaluations, studies, and tests deemed necessary by the examiner should be conducted. 

The examiner should identify any diagnosis or disability associated with the Veteran's left and right elbow conditions.  

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any such left or right elbow condition is related to his military service, to include his alleged in-service injuries of falling from a repelling wall and a parachute malfunction.   

The examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.

6.  After all outstanding records have been associated with the record, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his left ankle condition.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  Any evaluations, studies, and tests deemed necessary by the examiner should be conducted. 

The examiner must identify any diagnosis or condition associated with the Veteran's left ankle condition. 

The examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's condition is related to his military service, to include his alleged in-service injuries of falling from a repelling wall and a parachute malfunction.  

The examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.

7.  After all outstanding records have been associated with the record, schedule the Veteran for an appropriate VA examination to determine the etiology of his gout.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  Any evaluations, studies, and tests deemed necessary by the examiner should be conducted. 

The examiner must identify any diagnosis or condition associated with the Veteran's gout. 

The examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's gout is related to his military service, to include his alleged in-service injuries of falling from a repelling wall and a parachute malfunction.  

The examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record. 

8.  After all outstanding records have been associated with the record, schedule the Veteran for an appropriate VA examination to determine the etiology of his concussion condition.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  Any evaluations, studies, and tests deemed necessary by the examiner should be conducted. 

The examiner must identify any diagnosis or condition associated with the Veteran's concussions. 

The examiner is asked to clarify the July 2010 psychological evaluation regarding the preexistence of any concussion condition.  The clinician is advised that the Veteran initially entered the National Guard in March 1992 and active duty in May 1993 and his service entrance examination reports conducted in July 1990 and April 1993 did not note any preexisting concussion condition.  Therefore, if, and only if, there is clear and unmistakable evidence of a preexisting concussion condition, the examiner is asked to indicate whether it is there is clear and unmistakable evidence that the preexisting disability was not permanently aggravated as a result of active service.  (The term "clear and unmistakable evidence" has been defined as evidence that "cannot be misinterpreted and misunderstood, i.e., it is undebatable.")

With respect to any diagnosed concussion condition for which there is not clear and unmistakable evidence of a preexisting disorder, the clinician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in service, to include the Veteran's alleged in-service injuries of falling from a repelling wall and a parachute malfunction.  

The examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record. 

9.  After all outstanding records have been associated with the record, schedule the Veteran for an appropriate VA examination to determine the etiology of his left hand and finger injury.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  Any evaluations, studies, and tests deemed necessary by the examiner should be conducted. 

The examiner must identify any diagnosis or condition associated with the Veteran's left hand and finger injury. 

The examiner is asked to clarify the April 2010 VA examination regarding the preexistence of any left hand and finger injury.  The clinician is advised that the Veteran initially entered the National Guard in March 1992 and active duty in May 1993 and his service entrance examination reports conducted in July 1990 and April 1993 did not note any preexisting concussion condition.  Therefore, if, and only if, there is clear and unmistakable evidence of a preexisting left hand and finger condition, the examiner is asked to indicate whether it is there is clear and unmistakable evidence that the preexisting disability was not permanently aggravated as a result of active service.  (The term "clear and unmistakable evidence" has been defined as evidence that "cannot be misinterpreted and misunderstood, i.e., it is undebatable.")

With respect to any diagnosed left hand and finger condition for which there is not clear and unmistakable evidence of a preexisting disorder, the clinician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in service, to include the Veteran's alleged in-service repetitive use and injuries.  

The examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record. 

10.  After all outstanding records have been associated with the record, schedule the Veteran for an appropriate VA examination to determine the etiology of his hypertension.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  Any evaluations, studies, and tests deemed necessary by the examiner should be conducted. 

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is related to his military service. 

The examiner should also offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that hypertension manifested within one year of the Veteran's service separation in April 1998, i.e., by April 1999. 
The examiner's attention is directed towards VBA Training Letter 00-07 (July 17, 2000) which states that VA considers systolic pressure of 140 mm Hg or more, or diastolic pressure of 90 mm Hg or more, to be indicative of Stage 1 hypertension.  Additionally, the provisions of 38 C.F.R. § 4.104, DC 7101, Note (1) instruct that a diagnosis of hypertension requires 2 or more readings on at least 3 different days.

The examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.

11.  Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


